Argued May 26, 1937.
This is an appeal from a judgment of the Court of Common Pleas of Dauphin County fixing the settlement of the tax on shares of capital stock of defendant, a trust *Page 136 
company, for the year 1929. The questions involved are identical with those in Commonwealth v. Schuylkill TrustCompany, 327 Pa. 127. The application of the proper legal principles to the present case resulted in a finding that defendant had overpaid the amount of tax due; therefore the court below entered judgment in its favor, from which the Commonwealth, raising the same contentions as in the Schuylkill Trust Company case, has taken this appeal. For the reasons set forth in the opinion filed in that case, the judgment here also is affirmed.